The appellant contends that the Family Court erred in denying his objection to an order which denied his motion for paternity DNA testing. However, the Family Court properly held that the appellant’s contentions with respect to paternity DNA testing were barred by the doctrine of collateral estoppel. The contentions were previously determined pursuant to a prior order of the Family Court and pursuant to a stipulation of settlement entered into by the parties in connection with a matrimonial action commenced in the Supreme Court (see Matter of Lockitt v Booker, 80 AD3d 700 [2011]; Matter of Kleiger-Brown v Brown, 306 AD2d 482 [2003]; Matter of Timothy J.T. v Karen J.H., 251 AD2d 1036 [1998]).
The appellant’s remaining contentions are without merit (see Matter of Dakin v Dakin, 75 AD3d 639 [2010]). Florio, J.E, Chambers, Hall and Miller, JJ., concur.